119 Mich. App. 796 (1982)
327 N.W.2d 366
In re ESTATE OF WEAVER
Docket No. 59135.
Michigan Court of Appeals.
Decided September 23, 1982.
Leroy M. Ogle, for appellant and cross-appellees.
George Steehschulte, for appellees and cross-appellants.
Before: CYNAR, P.J., and N.J. KAUFMAN and P.R. MAHINSKE,[*] JJ.
PER CURIAM.
Appellant, the personal representative of the estate of Anna C. Weaver, appeals from an order of the probate court awarding the attorney for the estate fees in the amount of $6,500. In the court below, and on appeal, appellant contends that an appropriate award would have been in the amount of $8,500. Appellees, six other estate beneficiaries having a collective interest in 85% of the estate residue, cross-appeal requesting a reduction in the fees awarded because of what they allege to be a vexatious appeal. GCR 1963, 816.5(1)(a).
Anna C. Weaver died testate on December 6, 1979. On January 15, 1980, the Wayne County Probate Court admitted her September 10, 1973, will into probate. The estate consisted of two pieces of realty, a car, and household personalty, and had a gross value of $66,955, although less than $30,000 worth of the property was available for distribution. The estate was billed $12,000 for fees, consisting of an $8,500 attorney fee (for approximately 100 hours work) and an amount of *798 $3,500 for the personal representative. The will itself was not contested and no litigation was required to obtain or protect the estate assets. The estate attorney had previously served as attorney for Anna C. Weaver's guardian prior to the decedent's death, and in that capacity had assessed fees of $750 for 15 hours of work. Appellees, in opposing the requested attorney's fees, proposed that the attorney and personal representative share a combined fee of $8,500. Following a hearing and the taking of evidence, the probate court awarded counsel $6,500 in fees and the personal representative $3,500. The court's order stated in pertinent part:
"And the Court having been made aware in the premises and having taken full cognizance of the factors involved herein; and complexity of the matters handled by the estate and by counsel herein; the time involved, the difficulties or lack of them; the amount involved in the estate; the results obtained, and as well, the legal experience and training of counsel; and with a full understanding by way of the testimony of the witnesses in the matter; does hereby enter an order as follows:
"It is hereby ordered that the said combined first and final account be allowed, except for the attorney fees of Leroy Ogle which are hereby set at a totality of $6,500, * * *."
Appellant's subsequent motion for rehearing was denied.
MCL 700.543; MSA 27.5543, provides for the employment and compensation of an estate attorney:
"Without obtaining a court order, a fiduciary of an estate may employ counsel to perform necessary legal *799 services in behalf of the estate and the counsel shall receive reasonable compensation for the legal services."
In order to ascertain the reasonable value of legal services to an estate, the court should consider the time spent, the amount involved, the character of the services rendered, the skill and experience called for in the performance of the work, and the results obtained. Becht v Miller, 279 Mich. 629, 640; 273 N.W. 294 (1937). The value of disputed attorney services is a matter vested in the probate court's discretion, and only when there is a manifest abuse of that discretion will such a decision be overruled on appeal. In re Eddy Estate, 354 Mich. 334, 347-348; 92 NW2d 458 (1958).
We are not convinced that the probate court's decision to value counsel's services at $6,500 constituted a manifest abuse of discretion. It is apparent that the court reflected upon all of the factors pertinent to a proper valuation decision. After reviewing the evidence put forth at the evidentiary hearing, we do not believe that a greater value was warranted. While counsel was required to do a considerable amount of work for the estate, the effort expended is reflected in the approximately 100 hours billed to the estate. The probate court's award of $6,500 for that effort compares favorably with the rate counsel charged for his work for the decedent's guardian prior to the decedent's death. The fee, as awarded, was within the proper exercise of the probate court's discretion. We find without merit appellant's claim that the court's decision was an unfair compromise that resulted from a mere "splitting of the difference" between the values proposed by the parties. Essentially, appellant argues that the appellees failed to prove below that their proposed combined fee of $8,500 was appropriate. The flaw in appellant's *800 argument is that it misconceives the role of the probate court as one of choosing between the alternate fees suggested by the parties. Rather, the court is to evaluate the worth of the services rendered based upon the evidence presented. Becht v Miller, supra. It bears repeating that where the court is fully informed of the nature and extent of the services rendered, its exercise of discretion regarding the fees to be imposed will not be inhibited by counsel's own opinion as to what the services are worth. In re Bender's Estate, 246 Mich. 405, 408; 224 N.W. 381 (1929).
While we affirm the order of the probate court we find no merit to appellees' contention that the instant appeal is vexatious so as to justify the imposition of punitive damages against appellant. Cf. Kewin v Melvindale Northern Allen Park Bd of Ed, 65 Mich. App. 472; 237 NW2d 514 (1975).
Affirmed. No costs, neither party having prevailed in full.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.